UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 or ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 000-29315 RUBICON FINANCIAL INCORPORATED (Exact name of registrant as specified in its charter) Nevada 13-3349556 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 18872 MacArthur Boulevard First Floor Irvine, California (Address of principal executive offices) (Zip Code) (888) 668-9567 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨(Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨No x The number of shares of Common Stock, $0.001 par value, outstanding on November 13, 2012, was 15,089,023, which does not include 250,000 shares authorized but unissued. Table of Contents TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Item 1. FINANCIAL STATEMENTS 3 Item 2. MANAGEMENTS DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 17 Item 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 20 Item 4T. CONTROLS AND PROCEDURES 20 PART II - OTHER INFORMATION Item 1. LEGAL PROCEEDINGS 21 Item 1A. RISK FACTORS 22 Item 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 22 Item 3. DEFAULTS UPON SENIOR SECURITIES 23 Item 4. (REMOVED AND RESERVED) 23 Item 5. OTHER INFORMATION 23 Item 6. EXHIBITS 23 SIGNATURES 24 Table of Contents PART I – FINANCIAL INFORMATION Item 1. Financial Statements Rubicon Financial Incorporated Condensed Consolidated Balance Sheets September 30, December 31, Assets Current assets: Cash $ $ Cash – restricted Marketable securities Accounts receivable Prepaid expenses Notes receivable Other current assets Total current assets Fixed assets, net of accumulated depreciation Other assets: Contract advances Deposits Intangible assets – customer list Total other assets Total assets $ $ Liabilities and Stockholders’ Equity Current liabilities: Accounts payable $ $ Accrued expenses Investment obligation Deferred revenue Line of credit Note payable, current portion Accrued legal judgment - Contingent liabilities Total current liabilities Long term liabilities: Note payable Stockholders’ equity Preferred stock, $0.001 par value, 9,000,000 shares authorized, no shares issued and outstanding as of September 30, 2012 and December 31, 2011, respectively - - Preferred series “A”, $0.001 par value, 1,000,000 shares authorized, 62,500 shares issued and outstanding as of September 30, 2012 and December 31, 2011, respectively 63 63 Common stock, $0.001 par value, 100,000,000 shares authorized, 15,089,023 and 14,714,023 shares issued and outstanding as of September 30, 2012 and December 31, 2011, respectively Common stock owed but not issued, 250,000 and 525,000 shares as of September 30, 2012 and December 31, 2011, respectively Additional paid in capital Other comprehensive losses Accumulated (deficit) ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of the condensed consolidated financial statements. 3 Table of Contents Rubicon Financial Incorporated Condensed Consolidated Statements of Operations (Unaudited) For the Three Months Ended For the Nine Months Ended September 30, September 30, Revenue $ Expenses: Direct costs Consulting Professional fees Executive compensation General and administrative expenses Depreciation and amortization Total expenses Net operating income(loss) Other income (expense): Interest expense ) Interest income Loss on sale of investments ) ) Loss on uncollectable note receivable - ) - ) Legal settlement income - - - Other income Total other income (expense) ) ) Net income (loss) ) ) Other comprehensive income (loss): Unrealized gains (losses) on marketable securities ) ) Adjustment to record other than temporary losses - - Other comprehensive income (loss) ) Total comprehensive income (loss) $ ) $ ) $ $ Weighted average number of common shares outstanding - basic Weighted average number of common shares outstanding- fully diluted N/A N/A Net income (loss) from continuing operations per share - basic $ ) $ ) $ $ Net income (loss) from continuing operations per share- fully diluted N/A $ N/A The accompanying notes are an integral part of these condensed consolidated financial statements. 4 Table of Contents Rubicon Financial Incorporated Condensed Consolidated Statements of Cash Flows (Unaudited) For the Nine Months Ended September 30, Cash flows from operating activities Net (loss) income $ $ Adjustments to reconcile net (loss) to net cash (used) in operating activities: Depreciation expense Shares and options issued for services Loss on sale of investments - Loss on uncollectible note receivable - Changes in operating assets and liabilities: Accounts receivable Prepaid expenses Accrued interest receivable - Deposits and other assets ) - Accounts payable and accrued liabilities ) ) Deferred revenue ) ) Contract advances ) Notes receivable ) Net cash (used) by operating activities ) Cash flows from investing activities Purchase of investments Net cash (used) by investing activities Cash flows from financing activities Payments on notes payable - ) Proceeds from note payable ) Net cash provided by financing activities ) Net (decrease) increase in cash ) Cash – beginning Cash – ending $ $ Supplemental disclosure Interest paid $ $ Income taxes paid $ - $ - Non-cash financing activities: Shares and options issued for services $ $ The accompanying notes are an integral part of the condensed consolidated financial statements. 5 Table of Contents Rubicon Financial Incorporated Notes to Condensed Consolidated Financial Statements NOTE 1 – Significant Accounting Policies and Procedures Organization The Company was incorporated in the State of Delaware on April 28, 1986 (“Inception”) and was formerly known as Art World Industries (“AWI”). On August 6, 2002, the Company changed its name to ISSG, Inc. In addition, on March 9, 2004, the Company completed the acquisition of a wholly owned subsidiary, Dial-A-Cup Corporation (“DAC”), a New York Corporation. Further, on June 2, 2005, the Company completed a merger with Rub Investments Ltd., (“Rub”).On September 6, 2006; the Company changed its name to Rubicon Financial Incorporated. On February 1, 2007, the Company completed a merger with Rubicon Financial Insurance Services, Inc. a California corporation (“RFIS”), pursuant to an agreement and plan of merger. The agreement and plan of merger provided that ISSG Sub, Inc. our wholly owned subsidiary, merged with and into RFIS, with RFIS as the surviving corporation and new wholly-owned subsidiary of the Company.On February 13, 2007, the Company formed a wholly owned subsidiary, Rubicon Securities, Inc., a Nevada corporation. On May 11, 2007, the Company acquired Rubicon Real Estate and Mortgages, Inc., a California corporation (“RREM”), pursuant to an agreement and plan of merger. The agreement and plan of merger provided that DeeSound, Inc. our wholly owned subsidiary, merged with and into RREM, with RREM as the surviving corporation and new wholly owned subsidiary of the Company.On June 2, 2008, the Company completed its acquisition of Newport Coast Securities, Inc. (“NCS”) (formerly Grant Bettingen, Inc.), a California corporation registered with the Financial Industry Regulatory Authority.During the year ended December 31, 2010, the Company dissolved RREM and disposed of RFIS leaving NCS as its only subsidiary. Principles of Consolidation The financial statements as of December 31, 2011 and for the nine months ended September 30, 2012 include those of: Rubicon Financial Incorporated (“Rubicon”) and its wholly owned subsidiary, Newport Coast Securities, Inc. (“NCS”).All significant inter-company transactions and balances have been eliminated. RBCF and its subsidiary are collectively referred to herein as the “Company”. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements, and the reported amounts of revenues and expenses during the reported periods. Actual results could materially differ from those estimates. Significant estimates made by management include the recoverability of intangible assets. Cash Equivalents The Company maintains cash balances in interest and non-interest bearing accounts.For the purpose of these financial statements, all highly liquid cash and investments with a maturity of three months or less are considered to be cash equivalents. Fixed Assets Property and equipment are recorded at cost. Expenditures for major additions and improvements are capitalized and minor replacements, maintenance, and repairs are charged to expense as incurred. When property and equipment are retired or otherwise disposed of, the cost and accumulated depreciation are removed from the accounts and any resulting gain or loss is included in the results of operations for the respective period. Depreciation is provided over the estimated useful lives of the related assets using the straight-line method for financial statement purposes. The Company uses other depreciation methods (generally accelerated) for tax purposes where appropriate. The estimated useful lives for significant property and equipment categories are as follows: Equipment 3-5 years Furniture 7 years The Company reviews the carrying value of property, plant, and equipment for impairment whenever events and circumstances indicate that the carrying value of an asset may not be recoverable from the estimated future cash flows expected to result from its use and eventual disposition. In cases where undiscounted expected future cash flows are less than the carrying value, an impairment loss is recognized equal to an amount by which the carrying value exceeds the fair value of assets. The factors considered by management in performing this assessment include current operating results, trends and prospects, the manner in which the property is used, and the effects of obsolescence, demand, competition, and other economic factors.Based on this assessment there were no impairments needed as of December 31, 2011 or September 30, 2012.Depreciation expense for the nine months ended September 30, 2012 and 2011 was $13,356 and $20,873, respectively. 6 Table of Contents Impairment of long-lived assets The Company reviews its long-lived assets and intangibles periodically to determine potential impairment by comparing the carrying value of the long-lived assets with the estimated future cash flows expected to result from the use of the assets, including cash flows from disposition. Should the sum of the expected future cash flows be less than the carrying value, the Company would recognize an impairment loss. An impairment loss would be measured by comparing the amount by which the carrying value exceeds the fair value of the long-lived assets and intangibles. The Company recognized no impairment losses during the nine months ended September 30, 2012 or 2011. Revenue Recognition The Company recognizes revenue in accordance with ASC subtopic 605-10, net of expected cancellations and allowances.As of September 30, 2012 and December 31, 2011, the Company evaluated evidence of cancellation in order to make a reliable estimate and determined there were no material cancellations during the periods and therefore no allowances has been made. Investment banking revenues and advisory fees from mergers, acquisitions and restructuring transactions are recorded when services for the transactions are determined to be completed, generally as set forth under the terms of the engagement. Transaction related expenses, primarily consisting of legal, travel and other costs directly associated with the transaction, are deferred and recognized in the same period as the related investment banking transaction revenue. Underwriting revenues are presented net of related expenses.The Company recognizes commissions from its broker services based on a settlement date basis.Fees billed and collected before services are performed are included in deferred revenue.Normal expenses are recorded when the obligation is incurred. Available-for-sale securities The Company classifies its marketable equity securities as available-for-sale and they are carried at fair market value, with the unrealized gains and losses included in the determination of comprehensive income and reported in stockholders’ equity. Income Taxes The Company follows ASC subtopic 740-10 for recording the provision for income taxes.ASC 740-10 requires the use of the asset and liability method of accounting for income taxes.Under the asset and liability method, deferred tax assets and liabilities are computed based upon the difference between the financial statement and income tax basis of assets and liabilities using the enacted marginal tax rate applicable when the related asset or liability is expected to be realized or settled.Deferred income tax expenses or benefits are based on the changes in the asset or liability each period.If available evidence suggests that it is more likely than not that some portion or all of the deferred tax assets will not be realized, a valuation allowance is required to reduce the deferred tax assets to the amount that is more likely than not to be realized.Future changes in such valuation allowance are included in the provision for deferred income taxes in the period of change. Deferred income taxes may arise from temporary differences resulting from income and expense items reported for financial accounting and tax purposes in different periods.Deferred taxes are classified as current or non-current, depending on the classification of assets and liabilities to which they relate.Deferred taxes arising from temporary differences that are not related to an asset or liability are classified as current or non-current depending on the periods in which the temporary differences are expected to reverse. Fair Value of Financial Instruments The Company has financial instruments whereby the fair value of the financial instruments could be different from that recorded on a historical basis in the accompanying balance sheets. The Company's financial instruments consist of cash, receivables, accounts payable, accrued liabilities, and notes payable. The carrying amounts of the Company's financial instruments approximate their fair values as of September 30, 2012 and December 31, 2011 due to their short-term nature.See Note 13 for further details. Earnings (Loss) per Common Share Net earnings (loss) per share is computed in accordance with ASC subtopic 260-10.The Company presents basic earnings (loss) per share (“EPS”) and diluted EPS on the face of consolidated statements of operations.Basic EPS is computed by dividing reported earnings (loss) by the weighted average shares outstanding.Diluted EPS is computed by adding to the weighted average shares the dilutive effect if preferred stock, stock options and warrants were exercised into common stock. For the nine months ended September 30, 2012 and 2011, the denominator in the diluted EPS computation is greater than the denominator for basic EPS due to 250,000 shares of common stock that could be issued if the preferred stock was converted to common. Reclassifications Certain reclassifications have been made to the prior years’ financial statements to conform to the current year presentation. These reclassifications had no effect on previously reported results of operations or retained earnings. 7 Table of Contents Recent Pronouncements In May 2011, the FASB issued Accounting Standards Update No. 2011-04, “Fair Value Measurement (Topic 820): Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs”. The amendments result in common fair value measurement and disclosure requirements in U.S. generally accepted accounting principles (GAAP) and International Financial Reporting Standards (IFRSs), and do not require additional fair value measurements and are not intended to establish valuation standards or affect valuation practices. The amendments in this update are effective during interim and annual periods beginning after December 15, 2011. Adoption of the new requirement is did not have an effect on the Company’s financial position, results of operations or cash flow. In June 2011, the FASB issued Accounting Standards Update No. 2011-05, “Comprehensive Income (Topic 220): Presentation of Comprehensive Income”. In this update, FASB eliminated the option to present components of other comprehensive income as part of the statement of changes in stockholders’ equity. The amendments require that all non-owner changes in equity be presented either in a single continuous statement of comprehensive income or in two separate but consecutive statements. The amendments in this update are effective for fiscal years, and interim periods within these years, beginning after December 15, 2011. Adoption of the new requirement did not have an effect on the Company’s financial position, results of operations or cash flow. Other recent accounting pronouncements issued by the FASB (including its Emerging Issues Task Force), the AICPA, and the SEC did not or are not believed by management to have a material impact on the Company's present or future financial statements. International Financial Reporting Standards: In November 2008, the Securities and Exchange Commission (“SEC”) issued for comment a proposed roadmap regarding potential use of financial statements prepared in accordance with International Financial Reporting Standards (“IFRS”) as issued by the International Accounting Standards Board. Under the proposed roadmap, the Company would be required to prepare financial statements in accordance with IFRS in fiscal year 2014, including comparative information also prepared under IFRS for fiscal 2013 and 2012. The Company is currently assessing the potential impact of IFRS on its financial statements and will continue to follow the proposed roadmap for future developments. Year-end The Company has adopted December 31, as its fiscal year end. Basis of Presentation The unaudited condensed consolidated financial statements have been prepared in accordance with United States generally accepted accounting principles for interim financial information and with the instructions to Form 10-Q and reflect all adjustments which, in the opinion of management, are necessary for a fair presentation.All such adjustments are of a normal recurring nature.The results of operations for the interim period are not necessarily indicative of the results to be expected for a full year.Certain amounts in the prior year statements have been reclassified to conform to the current year presentations.The statements should be read in conjunction with the financial statements and footnotes thereto included in our audit for the year ended December 31, 2011. NOTE 2 – Going concern The accompanying financial statements have been prepared on a going concern basis, which contemplates the realization of assets and the satisfaction of liabilities in the normal course of business. The Company has an accumulated deficit of $16,615,487 since inception and incurred net losses of $2,036,740 and $1,729,039 for the years ended December 31, 2011 and 2010.These conditions give rise to doubt about the Company’s ability to continue as a going concern. These financial statements do not include adjustments relating to the recoverability and classification of reported asset amounts or the amount and classification of liabilities that might be necessary should the Company be unable to continue as a going concern. The Company’s continuation as a going concern is dependent upon its ability to generate profitability, obtain additional financing, or obtain proceeds from the sale of its stock. NOTE 3 – Restricted Cash The Company’s wholly owned subsidiary, NCS, has entered into securities clearing agreements with Penson Financial Services, Inc. (“Penson”) and Wedbush, Morgan Securities, Inc. (“Wedbush”).Pursuant to these agreements, the Company is required to maintain a deposit account with each respective clearing firm in amounts determined based on the Company’s transaction volume. As of September 30, 2012, the Company maintained deposits with Penson and Wedbush of $100,390 and $61,412, respectively, for total restricted cash of $161,802.As of December 31, 2011, the Company maintained deposits with Penson and Wedbush of $250,405 and $61,412, respectively, for total restricted cash of $311,817. 8 Table of Contents NOTE 4 – Intangible Assets – customer lists During the year ended December 31, 2008, the Company consummated the acquisition of 100% of the outstanding common shares of NCS. As a result of the acquisition, Rubicon identified intangible assets in the NCS customer lists that were valued at $2,403,671.This asset was evaluated for impairment as of September 30, 2012 and December 31, 2011 and management determined that no impairment was needed. Total intangible assets as of September 30, 2012 and December 31, 2011 were $2,403,671. NOTE 5 - Marketable securities The Company classifies its marketable equity securities as available-for-sale and carries them at fair market value, with the unrealized gains and losses included in the determination of comprehensive income and reported in stockholders’ equity.Losses that the Company believes are other-than-temporary are realized in the period that the determination is made. During the years ended December 31, 2010 and 2011, the Company made the determination that two of the investments had unrealized losses that were other-than-temporary and realized the losses. All other unrealized losses and gains will be excluded from earnings and reported in other comprehensive income until realized. None of the investments have been hedged in any manner. As of December 31, 2011: The Company held thirteen investments in publically-traded common stock in various corporations with an aggregate cost of $26,265 (after adjustment for other-then-temporary losses – see below) and a fair market value, based on published market prices, of $55,864. The accumulated unrealized gain on these securities is $29,599 and is shown as accumulated other comprehensive gain. Of the above investments, there are eleven investments with an aggregate cost of $855 and an aggregate fair market value of $37,384. Of these investments, one was in a loss positions for a total aggregate unrealized loss of $1,074 and had been in a loss position for more than twelve months. An investment in the publically-traded common stock of Clean Coal Technologies, Inc. had a cost of $300,000 and a fair market value of $423 as of December 31, 2010. This investment had been in a loss position for over twelve months, therefore, during the year ended December 31, 2010, the Company made the determination that this unrealized loss was other-then-temporary and should be realized. A total of $299,577 was adjusted from unrealized to realized and the amount was moved from the other accumulated comprehensive loss on the balance sheet to the realized loss on investments on the statement of operations. During the year ended December 31, 2011, the remaining $423 was adjusted from unrealized to realized and the amount was moved from the other accumulated comprehensive loss on the balance sheet to the realized loss on investments on the statement of operations. As of December 31, 2011, the entire $300,000 cost had been recognized as a loss and the investment had no cost remaining. An investment in the publically-traded common stock of American International Industries, Inc. had a cost of $974,100 and a fair market value of $121,762 as of December 31, 2010. This investment had been in a loss position for over twelve months, therefore, during the year ended December 31, 2010, the Company made the determination that this unrealized loss was other-then-temporary and should be realized. A total of $852,338 was adjusted from unrealized to realized and the amount was moved from the other accumulated comprehensive loss on the balance sheet to the realized loss on investments on the statement of operations. During the nine months ended September 30, 2011, a portion of this investment with a remaining cost of $24,225 was sold for proceeds of 28,116 resulting in a realized gain of $3,891. As of September 30, 2011, the investment had a remaining cost of $97,537 and a fair market value of $51,091. This investment has been in a loss position for over twelve months. During the quarter ended September 30, 2011, the Company made the determination that this unrealized loss was other-then-temporary and should be realized. A total of $46,446, the difference between the cost and market value as of September 30, 2011, was adjusted from unrealized to realized and the amount was moved from the other accumulated comprehensive loss on the balance sheet to the realized loss on investments on the statement of operations. During the quarter ended December 31, 2011, another portion of this investment with a remaining cost of $25,681 was sold for proceeds of 15,423 resulting in a realized loss of $10,258. As of December 31, 2011, the investment had a remaining cost of $25,410 and a fair market value of $18,480 for a total unrealized loss of $6,930. In total, during the year ended December 31, 2011, $46,869 was adjusted from unrealized to realized and the amount was moved from the other accumulated comprehensive loss on the balance sheet to the realized loss on investments on the statement of operations. As of September 30, 2012: The Company held twelve investments in publically-traded common stock in various corporations with an aggregate cost of $24,801 and a fair market value, based on published market prices, of $27,383. The accumulated unrealized gain on these securities is $25,096 and is shown as accumulated other comprehensive gain on these financial statements. Of the above investments, there are two investments in loss positions with an aggregate cost of $24,801 and an aggregate fair market value of $13,854. The accumulated unrealized loss on these two investments was $10,947.Of these investments, both have been in a loss position for more than twelve months.Management feels that the unrealized losses are temporary in nature and immaterial to the overall financial statements. 9 Table of Contents NOTE 6 – Notes receivable Newman: On April 18, 2008, Rubicon amended its $20,000 note receivable with its RREM subsidiary, whereby Joel Newman, the former President of RREM accepted full liability for the principal balance of $20,000. The amended terms require interest to accrue at a rate of 6% per annum and matured on April 18, 2009. In addition, Mr. Newman owes $5,000 in the form of a demand note, which accrues interest at a rate of 6% per annum. On March 18, 2008, Rubicon received the initial payment of $898 representing principal in the amount of $798 and interest of $100. The combined outstanding principal balance as of December 31, 2009 was $24,202. Accrued interest earned on this note was $2,858 as of December 31, 2009. During the year ended December 31, 2010, the Company and Mr. Newman reached an agreement consolidating the outstanding principal balance and accrued interest balance into a new note in the amount of $27,739. The note bears interest of 6% and was due on December 31, 2010. As of December 31, 2010 the note balance was $15,239 and the balance of accrued interest was $488. In September of 2011, the note balance was $15,239 and the balance of accrued interest was $1,173 for a total amount receivable of $16,412. In September of 2011, the Company reached a settlement with Mr. Newman for the note to be relieved with Mr. Newman returning 184,000 shares of common stock to the Company for cancellation. As of December 31, 2011, there is no balance due on this note receivable. Riviello: On June 3, 2008, Rubicon was issued a note receivable in the amount of $100,000 from Marc Riviello pursuant to the “Stock Repurchase and Settlement Agreement”. The note accrues interest at a rate of 6% per annum and was due June 1, 2009. The loan was not repaid and subsequently the Company took legal action against Mr. Riviello and won an initial settlement claim in excess of $100,000. As of December 31, 2010, the Company, has not been able to collect on the principal balance and the balance remained $100,000. Accrued interest earned on this note was $15,500 as of December 31, 2010 and $18,500 as of September 30, 2011. During the quarter ended September 30, 2011, The Company determined that the settlement agreement’s collection was in doubt and took a bad debt write-off of the full $118,500.As of December 31, 2011, there is no balance due on this note receivable. Brown: On December 27, 2010, Rubicon was issued a note receivable in the amount of $19,037. The note does not bear interest and is due in monthly installments through May of 2013. The balance of the note as of December 31, 2010 was $19,037.During the year ended December 31, 2011, no payments were received and the balance of the note as of December 31, 2011 was $19,037.During the nine months ended September 30, 2012, no payments were received and the balance of the note as of September 30, 2012 was $19,037. Miscellaneous: During the year ended December 31, 2011, Rubicon issued a total of four notes receivable in the total amount of $95,571.$44,667 in payments were received during the year and the balance due was $50,904 as of December 31, 2011. The notes do not bear interest and mature during 2012.$50,904 in payments were received during the nine months ended September 30, 2012 and the balance due was $0 as of September 30, 2012. As of December 31, 2011 and September 30, 2012, there is a total of $69,941 and $21,022 in notes receivable, respectively. NOTE 7 – Related Party Transactions All intercompany transactions have been eliminated in consolidation.All intercompany balances do not bear interest. In May of 2010, the Company authorized 750,000 shares of its restricted common stock to an employee and two officers for their services.The fair value of the shares issued was $150,000, or $0.20 per share, and was expensed as of December 31, 2010 but not issued.850,000 of the shares were issued and 150,000 shares were canceled in the three months ended March 31, 2011. As of September 30, 2012 and December 31, 2011, the Company owed accrued payroll to one of its officers/directors in the amount of $13,500. 10 Table of Contents NOTE 8 – Notes payable Notes payable consist of the following at December 31, 2011 and June 30, 2012: December 31, 2011 September 30, 2012 Promissory note to a bank for $100,000, secured by cash held in impound account at the bank. Bears interest at the prime rate, 3.25% as of December 31, 2011, and matures in March of 2013. $ $ Promissory note to a bank for $100,000, secured by cash held in impound account at the bank. Bears interest at the prime rate, 3.25% as of December 31, 2011, and matures in March of 2014. $ $ As of September 30, 2012, $51,228 of the notes payable is short-term and $17,274 is long-term. As of December 31, 2011 $67,270 of the notes payable is short-term and $51,428 is long-term. During the year ended December 31, 2011, Rubicon obtained a line of credit in the amount of $200,000. The line is collateralized by Rubicon’s deposits at the bank. The line bears interest at the rate Rubicon’s money market account earns at the bank plus 2%, which was 2.45% as of December 31, 2011. The line matures on March 11, 2013. As of December 31, 2011 and September 30, 2012, Rubicon had borrowed $200,000 on the line. Interest expense, related to the above, for the nine months ended September 30, 2012 and 2011 was $18,532 and $14,743, respectively. NOTE 9 – Stockholders’ equity Common stock The Company is authorized toissue 100,000,000 shares of Common Stock, $0.001 par value per share. Holders of shares of common stock are entitled to one vote for each share on all matters to be voted on by the stockholders, are without cumulative voting rights, and are entitled to share ratably in dividends. In the event of a liquidation, dissolution, or winding up of the Company, the holders of shares of Common Stock are entitled to share pro rata all assets remaining after payment in full of all liabilities. Holders of Common Stock have no preemptive rights to purchase the Company’s Common Stock. There are no conversion rights or redemption or sinking fund provisions with respect to the common stock. Preferred Stock The Company is authorized to issue 10,000,000 shares of $0.001 par value preferred stock; of which 1,000,000 shares are designated as 8% Series A Convertible Preferred Stock. The preferred stock may be issued from time to time by the board of directors as shares of one or more classes or series. 8% Series A Convertible Preferred Stock Holders of 8% Series A Convertible Preferred Stock shall not have the right to vote on matters that come before the stockholders. The Series A Convertible Preferred Stock is redeemable at the Company’s option, in whole or in part, at a redemption price of $2.00 per share. Series A Convertible Preferred Stock may be converted at a rate of four shares of common stock for each share of Series A Convertible Preferred stock. Series A Convertible Preferred Stock ranks senior to common stock in the event of liquidation. As of December 31, 2010, there were 62,500 preferred shares issued and outstanding, 14,048,023 common shares issued and outstanding, and 1,000,000 common shares owed but not issued. 11 Table of Contents Year Ended December 31, 2011 In March of 2011, 850,000 shares owed as of December 31, 2010 were issued and 150,000 were canceled. In February of 2011, 250,000 shares were granted to a new employee as a signing bonus. As of December 31, 2011, the shares had not been issued and are therefore shown as owed but not issued on these financial statements. The shares were valued at market value on the day they were granted and $110,000 was expensed. In September of 2011, 184,000 shares were surrendered to the Company and canceled in settlement of a note receivable. See note 6 for further details. In December of 2011, 275,000 shares were granted to employees for services rendered. As of December 31, 2011, the shares had not been issued and are therefore shown as owed but not issued on these financial statements. The shares were valued at market value on the day they were granted and $41,250 was expensed. 225,000 of these shares were issued in January of 2012. As of December 31, 2011, there were 62,500 preferred shares issued and outstanding, 14,714,023 common shares issued and outstanding, and 525,000 common shares owed but not issued. Nine months Ended September 30, 2012 In January of 2012, 225,000 shares of common stock that were owed but not issued at December 31, 2011 were issued. In March of 2012, 50,000 shares of common stock that were owed but not issued at December 31, 2011 were issued. In July of 2012, 100,000 shares of common stock were issued to an employee as compensation valued at $40,000.The common stock was valued at the market value on the day of the grant. As of September 30, 2012, there were 62,500 preferred shares issued and outstanding, 15,089,023 common shares issued and outstanding, and 250,000 common shares owed but not issued. NOTE 10 – Warrants and options Warrants As of September 30, 2012 and December 31, 2011, there are no outstanding warrants. Options On January 1, 2007, the Company granted options to purchase up to 500,000 shares of its common stock pursuant to its employment agreement with the chief executive officer. The holder has the right to purchased up to 500,000 shares of common stock of the Company for an aggregate purchase price of $500,000 or $1 per share.The options expired on December 31, 2011. On June 2, 2008, the Company granted Mr. Grant Bettingen an option to purchase 500,000 shares of its common stock with an exercise price of $1.00 pursuant to his employment agreement with NCS.The options expire on June 2, 2013. A summary of stock options and warrants as of September 30, 2012 and December 31, 2011 is as follows: Options Weighted Average Exercise Price Warrants Weighted Average Exercise Price Outstanding as of 01/01/11: $ - $
